Stephens, J.
1. As provided in the act approved August 18, 1916 (Ga. L. 1916, p. 48), no penalty or forfeiture attaches to a lender because of an usurious contract, other than the forfeiture of the entire interest charged or taken.
*245Decided August 20, 1925.
C. L. Cowart, for plaintiffs in error.
P. M. Anderson, H. B. Kimbrough, contra.
2. It follows that the transferee of a promissory note, who has taken it as collateral security for an usurious loan made by him to the transferor since the above-cited act of 1916, will not, by reason of the usurious contract, be deprived of his status as a bona fide holder.
3. - Treating the sureties on the collateral note as sureties upon the usurious contract evidenced by another note executed by the transferor to the transferee, which contained a waiver of homestead, such waiver, of homestead, since the passage of the act of 1916, is not void, and the risk of such sureties is therefore not increased. Laing v. Hinesville Bank, 31 Ga. App. 416 (2) (120 S. E. 799).
4. In a suit by the transferee of the collateral note against the maker and the sureties thereon, a verdict for the defendants was not, under the above rulings, as a matter of law demanded. The first grant of a new trial to the plaintiff is therefore affirmed.

Judgment affirmed.


Jenjoins, P. J., and Bell, J., concur.